                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

JUSTIN JAMES a/k/a Hurricane                                                        PETITIONER

V.                                                                 NO. 4:17-CV-129-DMB-JMV

STATE OF MISSISSIPPI                                                              RESPONDENT


                                             ORDER

       Justin James’ petition for a writ of habeas corpus is before the Court on the Report and

Recommendation of United States Magistrate Judge Jane M. Virden. Doc. #11.

                                               I
                                       Procedural History

       On September 20, 2019, Justin James was convicted by a jury of one count of armed

robbery (Count One), one count of manslaughter (Count Two), two counts of aggravated assault

(Counts Three and Four), and one count of conspiracy to commit armed robbery (Count Five).

Doc. #9-7 at PageID #485. James was sentenced to twenty years each for the convictions on

Counts One through Four, and five years for the conviction on Count Five. Id. at #486. Under the

terms of James’ judgment, the sentences on Count Two and Count Three run concurrently with

each other; the sentence on Count Four runs consecutively with the sentences on Counts Two and

Three; the sentence on Count One runs consecutively with the sentences on Counts Two through

Four; and the sentence on Count Five runs concurrently with the other sentences. Id.

       James directly appealed his convictions and sentence on five grounds:

       (1) whether the trial court erred by refusing [a] jury instruction as to the weight of
       the evidence; (2) whether the trial court erred by refusing Defendants’ jury
       instruction as to accomplice testimony; (3) whether the trial court erred by refusing
       James’s jury instruction as to his theory of the case; (4) whether the trial court’s
       form of the verdict was erroneously worded; and (5) whether juror misconduct
       denied Defendants a fair and impartial trial.
James v. State, 146 So. 3d 985, 991 (Miss. Ct. App. 2014). The Mississippi Court of Appeals

rejected each enumeration of error and affirmed the lower court. Id. Certiorari was denied. James

v. State, 146 So. 3d 981 (Miss. 2014).

           James later sought post-conviction relief on the ground that Barry Love, one of the

witnesses during his trial, recanted his testimony. James v. State, 220 So.3d 989 (Miss. Ct. App.

2016). James’ petition was denied in the trial court and affirmed on appeal. Id. at 990–91.

Certiorari was also denied. James v. State, 220 So. 3d 979 (Miss. 2017).

           On November 30, 2017, James filed in the United States District Court for the Northern

District of Mississippi an amended1 petition for a writ of habeas corpus seeking relief from his

sentence and convictions. Doc. #4 at 1. James’ amended petition asserts four grounds for relief:

(1) “Whether the Circuit Court erred in denying his theory of the case instruction” (Ground One);

(2) “Whether the trial court erred in denying his accomplice instruction, D-7” (Ground Two); (3)

“Whether the trial court erred in denying his motion for new trial based on jury misconduct”

(Ground Three); and (4) “Whether the trial court erred in denying [his] Motion for Post-Conviction

Collateral Relief based on the recanted testimony of the state’s main material fact witness, co-

defendant Barry Lowe” (Ground Four). Id. at 3. The respondents, at the direction of United States

Magistrate Judge Jane M. Virden, responded to the amended petition on March 12, 2018. Doc.

#8. James filed an untimely traverse on May 6, 2018. Doc. #10.

           On August 14, 2018, Judge Virden issued a Report and Recommendation (“R&R”)

recommending that James’ petition be denied. Doc. #11. On September 6, 2018,2 James filed




1
    James’ original petition asserted no specific grounds for relief. See Doc. #1.
2
    James sought and received an extension to file his objections. See Doc. #16.
                                                             2
objections to the R&R. Doc. #13. The State responded to the objections on September 20, 2018.

Doc. #15.

                                                II
                                             Standard

       Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

                                                III
                                              Analysis

       James’ response to the R&R challenges only Judge Virden’s conclusions as to Ground Two

and Ground Four. See Doc. #13. However, before addressing the merits of these objections, it is

important to clarify the appropriate standard of review for James’ petition.

       Where a petitioner’s claims were considered on the merits in state court, habeas relief is

only appropriate if the state court’s decision:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       The respondents argued, and Judge Virden agreed, that § 2254(d)’s deferential standard

applies here. Doc. #11 at 10. However, there is no indication the federal claims at issue here were

raised in state court, much less addressed on the merits by any state court decision. Though James’

direct appeal brief cited a general federal standard regarding jury instructions, his arguments
                                                  3
regarding jury instructions were confined exclusively to the application of state law. See Doc. #9-

19 at PageID ## 2023–28. James’ post-conviction relief briefing contains no reference to federal

law at all. See Doc. #9-3. Federal law was not discussed in either Mississippi Court of Appeals

decision.   Under these circumstances, the Court concludes James’ federal claims were not

adjudicated on the merits in state court. See Johnson v. Williams, 568 U.S. 289, 298 (2013) (“[A]

state court may not regard a fleeting reference to a provision of the Federal Constitution or federal

precedent as sufficient to raise a separate federal claim.”). To the extent the R&R held otherwise,

this was error.

                           A. Ground Two—Accomplice Instruction

       At his trial, James proffered the following instruction, labeled as D-7:

       An accomplice and an accomplice's testimony have to be considered very carefully
       by you. In the first place, he admits that he has committed a crime, and you can find
       that a person who has committed one crime may be more likely than others to
       commit perjury. In the second place, he may be amenable to a suggestion by the
       Government because he is trying to court the prosecution's favor in return for
       avoiding some degree of punishment himself.

       If you believe from the evidence that any person was induced to testify in this case
       by any promise of immunity from further punishment, or that any hope was held
       out or entertained by him that he would be rewarded or in any way benefit if he
       implicated any of the Defendants in the crimes charged herein, you must take such
       facts into consideration in determining what weight should be given to the
       testimony, closely scrutinize it, and unless you can reconcile it with truth,
       completely reject it.

       In weighing the testimony of a witness who testifies under any promise of immunity
       or award, the jury must consider that such promise of immunity or award of itself
       is a compelling reason for the witness to color and fabricate his testimony, and that
       such testimony must be weighed with a great deal of care and circumspection.

       A witness may be discredited or impeached by contradictory evidence; or by
       evidence that at some other time the witness has said or done something, or has
       failed to say or do something, which is inconsistent with the witness' present
       testimony; or by evidence that the witness has been convicted of a felony.



                                                 4
      If you believe any witness has been impeached and thus discredited, it is your
      exclusive province to give the testimony of that witness such credibility, if any, as
      you may think it deserves.

      If a witness is shown knowingly to have testified falsely concerning any material
      matter, you have a right to distrust such witness' testimony in other particulars; and
      you may reject all the testimony of that witness, or give it such credibility as you
      may think it deserves.

      The motives of an accomplice in testifying, and the circumstances under which his
      testimony is given, should be considered in determining how much weight and
      credibility his testimony should be given.

      In determining the weight and consideration of the testimony of an accomplice you
      must consider whether there has been any promise to him or indication of favorable
      treatment for him or actual benefit conferred, promised or indicated by the
      circumstances of the case.

      You are instructed that Tommy White, Krystal While and Corliss Washington are
      co-defendants named in this indictment. They are self-confessed accomplice. [sic]
      An accomplice, when he gives evidence against persons who he claims committed
      the crimes charged in this indictment, may be compelled to do so by motives which
      are inclined to pervert the truth. In other words, he may have reason for telling a lie
      and it is your duty to give careful consideration to that question. An accomplice,
      tainted as the witness is with confessed criminality, is often influenced in his
      testimony by strong motives of favor or pardon. You may give his testimony such
      weight as you think it deserves. Whether or not his testimony may have been
      influenced by his desire to please the government or to strike a good bargain with
      the government about his own situation is for you to determine.

      The witnesses who testified for the Government are named as co-defendants with
      the Defendant. Some of them have pleaded guilty to the crimes charged in the
      indictment. While the testimony of co-defendants who admit their guilt or
      participation in the conspiracy need not be corroborated; it should be scrutinized by
      you with much greater care than that of any other witness. You should particularly
      consider the interest or motive that these witnesses have in giving their testimony
      in this case. For when a witness has an interest, the temptation is strong to color his
      testimony or fabricate-certain facts. You should weigh all of these factors in
      considering how far and to what extent the testimony of such witnesses is worthy
      of belief.

Doc. #9-7 at PageID ##458–60.

      The trial court rejected D-7 in favor of S-3, which stated:



                                                5
       The Court instructs the Jury that Barry Love is an accomplices [sic] in this case and
       the testimony of an accomplice is to be considered and weighed with great care and
       caution. You may give it such weight and credit as you deem it is entitled.

Id. at PageID # 443.

       James’ amended petition is cursory and offers little to no authority on each asserted ground.

See Doc. #4. His traverse is little better. See Doc. #10. He simply argues in conclusory fashion

that his proposed “accomplice instruction” should have been given by the trial judge. Id. at ¶ 5.

Judge Virden found the accomplice instruction was properly rejected because Love’s testimony

that James participated in the relevant crimes was corroborated by non-accomplice evidence and

because an accomplice instruction was given, “albeit in a shortened state.” Doc. #11 at 17. James

objects to the R&R on the grounds that the allegedly corroborating evidence was not corroborating.

Doc. #13 at 1–2. He does not address the fact that an accomplice instruction was given.

       Improper jury instructions in state criminal trials do not generally form the basis
       for federal habeas relief. In examining habeas claims of improper jury instructions,
       the inquiry is not whether there was prejudice to the petitioner, or whether state law
       was violated, but whether there was prejudice of constitutional magnitude. The
       relevant inquiry is whether the failure to give an instruction by itself so infected the
       entire trial that the resulting conviction violates due process. Moreover, there is a
       strong presumption that errors in jury instructions are subject to harmless-error
       analysis. Thus, even if the instruction was erroneous, if the error is harmless, habeas
       corpus relief is not warranted.

Galvan v. Cockrell, 293 F.3d 760, 764–65 (5th Cir. 2002) (citations, alterations and quotation

marks omitted). Under this standard, a “substantively correct instruction” does not violate the

federal constitution. Id. at 765. Even a substantively incorrect instruction will not justify habeas

relief “unless there is more than a mere reasonable possibility that it contributed to the verdict.”

Id. Put differently, a petitioner must show both that an instruction was deficient (or that the failure

to give an instruction was deficient) and that there is more than a mere reasonable possibility that

the deficiency contributed to the verdict. See generally Maier v. Smith, 912 F.3d 1064, 1072–73

                                                  6
(7th Cir. 2019) (“Maier must show both that the instruction was deficient and that ‘there was a

reasonable likelihood that the jury applied the instruction in a way that relieved the State of its

burden of proving every element of the crime beyond a reasonable doubt.’”) (quoting Waddington

v. Sarausad, 555 U.S. 179, 191 (2009)).

       “Clear law in the State of Mississippi is that the jury is to regard the testimony of co-

conspirators with great caution and suspicion.” Williams v. State, 32 So. 3d 486, 490 (Miss. 2010)

(quotation marks omitted). Consistent with this law, an accomplice jury instruction must be given

when (1) “the witness was in fact an accomplice” and (2) the testimony is not otherwise

corroborated. Id. The Mississippi Supreme Court recently clarified that when an accomplice

instruction is warranted, the trial court should give the following instruction:

       During the course of his testimony in this trial, the witness John Doe claimed to
       have participated with the defendant in [the crime for which the defendant is on
       trial]. Doe is an admitted accomplice, and, as such, the jury should consider his
       testimony with great caution and suspicion. The jury is the sole judge of the
       credibility and the believability of all the witnesses, and it is for the jury to decide
       how much weight and worth, if any, to give the testimony of the witnesses,
       including Doe. As you consider Doe's testimony, you may accept such portions, if
       any, that you deem credible, and reject such portions, if any, that you do not deem
       worthy of belief.

Jones v. State, __ So. 3d __, No. 2018-KA-01060-SCT, 2019 WL 4198794, at *7 (Miss. Sep. 5,

2019). However, even before this clarification, Mississippi law was clear that an accomplice

instruction is deficient when it replaces the word “suspicion” with the word “care,” as was the case

here. Smith v. State, 907 So. 2d 292, 297 (Miss. 2005). Accordingly, if an accomplice instruction

was required, the trial judge’s refusal to give D-7 (or an otherwise proper accomplice instruction)

was legally deficient under Mississippi law.

       The Mississippi Court of Appeals, in James’ direct appeal, found an accomplice instruction

was unnecessary because Love’s testimony was corroborated by other evidence. See James, 146

                                                  7
So. 3d at 993–94. Corroboration requires evidence supporting the accomplice’s guilt to the

specific crimes. See Williams, 32 So. 3d at 491 (“[T]he testimony that must be corroborated is the

testimony tying the defendant on trial to the crime ….”); Carson v. State, 212 So. 3d 22, 28 (Miss.

2016) (post-crime confession to involvement in robbery not corroboration of accomplice testimony

identifying defendant as shooter). Such corroboration need only be “slight[.]” Grossley v. State,

127 So. 3d 1143, 1150 (Miss. Ct. App. 2013).

       Here, the Mississippi Court of Appeals found Love’s testimony connecting James to the

armed robbery at issue was specifically corroborated because Love testified that (1) the robbers

used James’ white Cadillac to commit the crime, and a separate witness saw a white Cadillac near

the location of the robbery on the night in question; (2) one of the robbers carried a Tec-9 handgun,

and a 9mm round was found in James’ car; and (3) the robbers made numerous phone calls

amongst themselves on the night in question, and subpoenaed phone records showed calls between

the robbers. James, 146 So. 3d at 993–95. Judge Virden agreed with this conclusion.

       In his objections, James argues there was no corroboration because:

       James’ phone records indicate that a call attributed to him factually was recorded
       off a tower that was not in the city limits. The State never proved that the white
       Cadillac scene [sic] by witnesses in the area was in fact James. Likewise, there was
       no testimony that the unspent 9-millimeter round in James’s car after the shooting
       was connected to the shooting.

Doc. #13 at 2.

       As an initial matter, James has pointed to nothing in the record which supports his factual

contention regarding the location of the cellular tower which provided the evidence of the allegedly

corroborating phone call. Even if he had, James has offered no evidence or argument as to why

the tower being “not in the city limits” renders the call not corroborating. Id. James’ remaining

arguments seem to rely on an assumption that corroboration requires evidence definitively

                                                 8
supporting the accomplice’s testimony. This is of course not the standard, which requires only

“slight” corroboration. See Stribling v. State, 81 So. 3d 1155, 1161 (Miss. Ct. App. 2011)

(testimony of drug sale corroborated by video showing transfer of “three or four small objects”).

Love’s account of the robbery and James’ involvement, which includes identification of the car

used, phone calls between the alleged robbers, and possession of a 9-mm firearm, is indisputably

corroborated by the non-accomplice evidence identified by the Mississippi Court of Appeals and

Judge Virden. Accordingly, the Court concludes that an accomplice instruction was not required

and that James’ contention to the contrary is without merit.

                            B. Ground Four—Recanted Testimony

       Sometime after James’ convictions, Love, through an affidavit, recanted his testimony

linking James to the crimes. See Doc. #8-2. This affidavit formed the basis of James’ petition for

post-conviction relief. Id. Following an evidentiary hearing at which Love testified, the trial court,

noting that Love’s new testimony was uncorroborated and that his initial testimony was

corroborated by other evidence, found “the recanted testimony to be totally fabricated and not

true.” Doc. #9-1 at 29. Accordingly, the trial court denied post-conviction relief. Id. The

Mississippi Court of Appeals affirmed these findings. James, 220 So. 3d at 990.

       James’ amended petition challenges the rejection of his post-conviction petition but offers

no specific argument in this regard. His traverse argues post-conviction relief was warranted

because:

       Respondent has shown no motive for Barry Love, James’ co-defendant and the
       State’s main fact witness against him at trial, to falsify his recanted testimony. Nor
       is there evidence that Love and James conspired or colluded to falsify Love’s trial
       testimony. Love is not related to James. In fact Love and James are in rival gangs
       and mortal enemies. Love has no hope of getting his sentence reduced by testifying
       falsely for James. Love’s testimony that James’s [sic] is actually innocent is not
       merely impeaching or cumulative and is a sufficient basis for a new trial based on
       newly discovered evidence.
                                                  9
Doc. #10 at 7.

       Judge Virden, after reciting the substance of Love’s affidavit and hearing testimony, and

noting the presumption of correctness afforded state court findings of fact and credibility, rejected

James’ argument because “other than Petitioner’s fanciful and frankly unpersuasive affidavit from

his co-defendant … Petitioner offers no evidence that would rebut the presumption that the trial

court’s findings are correct or support a finding contrary to that of the circuit court.” Doc. #11 at

26–27. In his objections, James argues:

       The trail [sic] court’s finding that Love’s affidavit is inconsistent with his prior
       testimony belies the fact that all recanted testimony is inconsistent with the prior
       trial testimony. The trial court’s apparent misunderstanding of what constitutes
       recanted testimony underscores its finding that Love’s affidavit is suspect is a gross
       understatement.

       Neither the trial court nor the Report and Recommendation address James’ reasons
       for crediting Love’s recanted testimony other than the misconception that there are
       [sic] other corroborating evidence of guilt. James, conversely, has shown, and the
       State has not disprove [sic], that Love has no motive to lie. Also, the reason Love
       gives for his after arest [sic] statements and testifying falsely at trial are plausible.
       In fact, that Love and James are in different gangs show that Love has no motive to
       do anything that benefits or assists James. In fact just the opposite is the truth. It
       instead shows that Love has every reason not to do anything that benefits or assists
       James.

Doc. #13 at 2–3. Based on these arguments, James contends “the state court’s decision was based

on an unreasonable determination of the facts in light of the evidence” and “result[ed] in a decision

that was contrary to, or involved an unreasonable application of, clearly established Federal law

….” Id. at 3.

       “To establish a due process violation based on the government’s use of false or misleading

testimony, [a petitioner] must show that (1) the testimony in question was actually false; (2) the

testimony was material; and (3) the prosecution had knowledge that the testimony was false.”

United States v. Webster, 392 F.3d 787, 801 (5th Cir. 2004). Even assuming Love’s recantation
                                                  10
could be deemed credible, James has offered no evidence or argument that the State knew the

testimony was false. Accordingly, he is not entitled to habeas relief.

                               C. Remaining Portions of the R&R

       The Court, cognizant of the misapplied deferential standard, has reviewed the portions of

the R&R to which James has not objected and has found no clear error in the ultimate conclusions.

Such portions of the R&R, which rejected James’ remaining grounds for habeas relief and denied

an evidentiary hearing, are adopted as the order of the Court.

                                                IV
                                   Certificate of Appealability

       Rule 11 of the Rules Governing § 2254 Proceedings for the United States District Courts

requires a court to “issue or deny a certificate of appealability when it enters a final order adverse

to the applicant.” A certificate of appealability (“COA”) will issue “only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For cases

rejected on their merits, a movant “must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong” to warrant a COA. Slack v.

McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim rejected on procedural grounds,

a movant must demonstrate “that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Id. at 484. Based on the

Slack criteria, the Court finds that a COA should not issue in this case.

                                                V
                                            Conclusion

       The Report and Recommendation [11] is ADOPTED in Part and REJECTED in Part.

The Report and Recommendation is REJECTED to the extent it is inconsistent with the analysis

                                                 11
above. It is adopted in all other respects. James petition for a writ of habeas corpus [1] is

DENIED.

       SO ORDERED, this 6th day of December, 2019.

                                                  /s/Debra M. Brown
                                                  UNITED STATES DISTRICT JUDGE




                                             12
